Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant is advised that the Examiner assigned to this Application has changed. The Examiner currently assigned to this Application is Aradhana Sasan, whose contact information can be found at the end of this action. Applicant is further advised that this Application is currently assigned to Art Unit 1615.
Election/Restrictions
Applicant’s election without traverse of (b) the formulations of claim 14 in the reply filed on 10/31/22 is acknowledged. The species election requirement is still deemed proper and is therefore made FINAL. Applicant’s submission that if any of the elected claims are found to be allowable, claims dependent therefrom should similarly be considered allowable in the same application is acknowledged. Applicant’s right to file a Divisional Application directed to the non-elected subject matter is also acknowledged.
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Claims 10-12 and 14 are included in the prosecution.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).
Information Disclosure Statement
The information disclosure statement (IDS) filed on 07/06/20 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statement. 
Please see the attached copy of PTO-1449.
Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Behzadi et al. (DE 44 01 274 A1 – English machine translation).
The citations for Behzadi et al. below are based on the English language translation obtained by Espacenet.
	The claimed invention is a method for preventing or treating hair loss, or promoting hair development or hair growth, the method comprising administering a composition including phellandrene or a pharmaceutically acceptable salt thereof as an active ingredient, applying the composition or allowing the composition to be taken.
Behzadi et al. disclose a liquid agent for promoting and maintaining hair growth, in particular human scalp hair, wherein the liquid agent comprises a terpene alcohol (Abstract and claim 1). The liquid agent contains phellandrene as an additional  terpene (claim 5). The agent is a hair restorer (Description – Page 7, [0028] and [0029], Page 8, [0036]). The composition is in the form of a lotion (Description – Page 8, [0037]). 
Regarding instant claim 10, the limitations of a method for promoting hair growth are anticipated by the liquid agent for promoting and maintaining hair growth, in particular human scalp hair, wherein the liquid agent comprises a terpene alcohol (Abstract, Description – Page 7, [0028] and [0029], Page 8, [0036], and claim 1), and phellandrene as an additional  terpene (claim 5), as taught by Behzadi et al.  
Regarding instant claim 11, the limitation of “wherein the composition increases expression of at least one selected from the group consisting of ß-catenin, protein kinase A Cα (PKA Cα), lymphoid enhancer factor-1 (LEF-1), insulin-like growth factor-1 (IGF-1), vascular endothelial growth factor (VEGF), and cyclin D” is the intended result of the process step which is taught by Behzadi et al. (Abstract, Description – Page 7, [0028] and [0029], Page 8, [0036], and claims 1 and 5). The increased expression of at least one selected from the recited Markush group recited after the “wherein” clause in claim 11 (akin to a “whereby” clause) recites the intended result after the process step is carried out. According to MPEP 2111.04(I), “a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). 
Regarding instant claims 12 and 14, the limitations of a cosmetic composition (instant claim 12) and a scalp lotion (instant claim 14) are anticipated by the lotion (Description – Page 8, [0037]) and the promotion and maintenance of hair growth, in particular human scalp hair (Abstract and claim 1), as taught by Behzadi et al.  
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-6023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARADHANA SASAN/Primary Examiner, Art Unit 1615